         Case 1:21-mj-00535-ZMF Document 13 Filed 08/26/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
              v.                            :          CRIMINAL NO. 1:21-MJ-535
                                            :
JACOB KYLE WIEDRICH,                        :
                                            :
                      Defendant.            :


                                    NOTICE OF FILING

       The Government requests that the attached discovery letter, dated August 26, 2021, be

made part of the record in the above-captioned case.

                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            ACTING UNITED STATES ATTORNEY


                                            ________________________________
                                            JACOB J. STRAIN
                                            Utah Bar No. 12680
                                            Assistant United States Attorney
                                            U.S. Attorney’s Office for the District of Columbia
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
         Case 1:21-mj-00535-ZMF Document 13 Filed 08/26/21 Page 2 of 6




                                                  U.S. Department of Justice

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  District of Utah


                                                     Judiciary Center
                                                     555 Fourth St. N.W.
                                                     Washington, D.C. 20530


                                         August 26, 2021

Maria Jacob
Assistant Federal Public Defender
maria_jacob@fd.org

       RE:      U.S. v. Jacob Kyle Wiedrich (1:21-MJ-535)

Dear Counsel,

        Pursuant to our discovery obligations, we have provided the following files via USAfx on
August 26, 2021. Note that many of these files and their related physical attachments are
currently being formally processed for discovery by the discovery team assigned to the Capitol
Riots cases. As such, some of the same files will be re-produced with bates-stamps at a later date.
The following files have all been designated as “Sensitive” pursuant to the terms of the
Protective Order:

       1.       266T-SU-3370884-CE_0000001.pdf
       2.       266T-SU-3370884-FISUR_0000001.pdf
       3.       266T-SU-3370884-FISUR_0000002.pdf
       4.       266T-SU-3370884-FISUR_0000002_1A0000011_0000001_PHYSICAL.pdf
       5.       266T-SU-3370884-FISUR_0000003.pdf
       6.       266T-SU-3370884-FISUR_0000003_1A0000010_0000001_PHYSICAL.pdf
       7.       266T-SU-3370884-FISUR_0000004.pdf
       8.       266T-SU-3370884-FISUR_0000005.pdf
       9.       266T-SU-3370884-FISUR_0000005_1A0000001_0000001_PHYSICAL.pdf
       10.      266T-SU-3370884-FISUR_0000006.pdf
       11.      266T-SU-3370884-FISUR_0000007.pdf
       12.      266T-SU-3370884-FISUR_0000007_1A0000002_0000001_PHYSICAL.pdf
       13.      266T-SU-3370884-GJ_0000001.pdf
       14.      266T-SU-3370884-GJ_0000002.pdf
       15.      266T-SU-3370884-GJ_0000002_Import.pdf
       16.      266T-SU-3370884_0000001.pdf
  Case 1:21-mj-00535-ZMF Document 13 Filed 08/26/21 Page 3 of 6




17.   266T-SU-3370884_0000001_1A0000001_0000001.jpg
18.   266T-SU-3370884_0000001_1A0000001_0000002.jpg
19.   266T-SU-3370884_0000001_1A0000001_0000003.jpg
20.   266T-SU-3370884_0000001_1A0000002_0000001.mov
21.   266T-SU-3370884_0000001_1A0000002_0000002.mov
22.   266T-SU-3370884_0000001_1A0000003_0000001.pdf
23.   266T-SU-3370884_0000001_1A0000003_0000002.pdf
24.   266T-SU-3370884_0000001_1A0000003_0000003.pdf
25.   266T-SU-3370884_0000002.pdf
26.   266T-SU-3370884_0000003.pdf
27.   266T-SU-3370884_0000003_Import.pdf
28.   266T-SU-3370884_0000004.pdf
29.   266T-SU-3370884_0000004_Import.msg
30.   266T-SU-3370884_0000005.pdf
31.   266T-SU-3370884_0000005_Import.msg
32.   266T-SU-3370884_0000006.pdf
33.   266T-SU-3370884_0000006_Import.txt
34.   266T-SU-3370884_0000007.pdf
35.   266T-SU-3370884_0000008.pdf
36.   266T-SU-3370884_0000008_1A0000004_0000001.docx
37.   266T-SU-3370884_0000008_1A0000004_0000002.docx
38.   266T-SU-3370884_0000008_Import.pdf
39.   266T-SU-3370884_0000009.pdf
40.   266T-SU-3370884_0000009_Import.pdf
41.   266T-SU-3370884_0000010.pdf
42.   266T-SU-3370884_0000010_1A0000005_0000001.pdf
43.   266T-SU-3370884_0000011.pdf
44.   266T-SU-3370884_0000011_1A0000006_0000001.pdf
45.   266T-SU-3370884_0000011_1A0000006_0000002.pdf
46.   266T-SU-3370884_0000011_1A0000006_0000003.pdf
47.   266T-SU-3370884_0000011_1A0000006_0000004.pdf
48.   266T-SU-3370884_0000011_1A0000006_0000005.pdf
49.   266T-SU-3370884_0000011_1A0000006_0000006.pdf
50.   266T-SU-3370884_0000012.pdf
51.   266T-SU-3370884_0000013.pdf
52.   266T-SU-3370884_0000013_Import.pdf
53.   266T-SU-3370884_0000014.pdf
54.   266T-SU-3370884_0000014_1A0000007_0000001.pdf
55.   266T-SU-3370884_0000014_1A0000007_0000002.pdf
56.   266T-SU-3370884_0000014_1A0000007_0000003.pdf
57.   266T-SU-3370884_0000015.pdf
58.   266T-SU-3370884_0000016.pdf
59.   266T-SU-3370884_0000016_1A0000008_0000001.xlsx
60.   266T-SU-3370884_0000017.pdf
61.   266T-SU-3370884_0000017_1A0000009_0000001.pdf
62.   266T-SU-3370884_0000017_1A0000009_0000002.jpg
         Case 1:21-mj-00535-ZMF Document 13 Filed 08/26/21 Page 4 of 6




       63.     266T-SU-3370884_0000018.pdf
       64.     266T-SU-3370884_0000018_1A0000010_0000001_PHYSICAL.pdf
       65.     266T-SU-3370884_0000019.pdf
       66.     266T-SU-3370884_0000019_1A0000011_0000001_PHYSICAL.pdf
       67.     266T-SU-3370884_0000020.pdf
       68.     266T-SU-3370884_0000021.pdf
       69.     266T-SU-3370884_0000022.pdf
       70.     266T-SU-3370884_0000022_1A0000012_0000001.pdf
       71.     266T-SU-3370884_0000023.pdf
       72.     266T-SU-3370884_0000023_1A0000013_0000001.pdf
       73.     266T-SU-3370884_0000023_1A0000013_0000002.pdf
       74.     266T-SU-3370884_0000023_1A0000014_0000001_PHYSICAL.pdf
       75.     266T-SU-3370884_0000024.pdf
       76.     266T-SU-3370884_0000024_1A0000015_0000001.pdf
       77.     266T-SU-3370884_0000025.pdf
       78.     266T-SU-3370884_0000026.pdf
       79.     266T-SU-3370884_0000026_1A0000016_0000001.pdf
       80.     266T-SU-3370884_0000026_Import.pdf
       81.     266T-SU-3370884_0000027.pdf
       82.     266T-SU-3370884_0000028.pdf
       83.     266T-SU-3370884_0000031.pdf
       84.     266T-SU-3370884_0000032.pdf
       85.     266T-SU-3370884_0000033.pdf
       86.     266T-SU-3370884_0000033_1A0000018_0000001.pdf
       87.     266T-SU-3370884_0000033_1A0000018_0000002.pdf
       88.     266T-SU-3370884_0000033_Import.pdf
       89.     266T-SU-3370884_0000034.pdf
       90.     266T-SU-3370884_0000035.pdf
       91.     266T-SU-3370884_0000035_1A0000019_0000001.pdf
       92.     266T-SU-3370884_0000035_1A0000020_0000001.pdf
       93.     266T-SU-3370884_0000036.pdf
       94.     266T-SU-3370884_0000036_Import.pdf
       95.     266T-SU-3370884_0000037.pdf
       96.     266T-SU-3370884_0000037_1A0000021_0000001.pdf
       97.     266T-SU-3370884_0000037_1A0000021_0000002_PHYSICAL.pdf
       98.     266T-SU-3370884_0000037_1A0000021_0000003.pdf
       99.     266T-SU-3370884_0000037_1A0000021_0000004.pdf
       100.    wiedrich with US flag.jpg

The following files have all been designated as “Highly Sensitive” pursuant to the terms of the
Protective Order:

       101.    0102USCS01SenateWingDoornearS139_2021-01-06_14h29min14s837ms.mp4
       102.    0102USCS01SenateWingDoornearS139_2021-01-06_14h38min11s470ms.mp4
       103.    0102USCS01SenateWingDoornearS139_2021-01-06_14h47min08s147ms.mp4
       104.    0102USCS01SenateWingDoornearS139_2021-01-06_14h56min05s277ms.mp4
           Case 1:21-mj-00535-ZMF Document 13 Filed 08/26/21 Page 5 of 6




       105.    Wiedrich Capitol Summary.mp4
       106.    Wiedrich in house wing.pdf
       107.    wiedrich ppt.pdf
       108.    wiedrich .ppt.pptm

       I am also hereby notifying you that we will make devices (in their entirety) seized in the
search warrant available for your review upon request. The search of these devices is ongoing.
Relevant evidence within the scope of the warrant will be extracted and provided to you in future
discovery rounds. However, the entire devices will not be provided as part of discovery, and
they will only be made available for your review should you desire. The devices seized in the
warrant are as follows:

       •    APPLE LAPTOP
       •    CELL PHONE
       •    HARD DRIVE
       •    ONE BLACK IN COLOR APPLE IPHONE WITH CASE

       Additional evidence seized in the search warrant of Defendant’s residence includes:
       • MAGA HAT
       • RED BACK PACK
       • PEACH IN COLOR HOODIE
       • U.S. FLAG
       • DESK TOP COMPUTER
       • EAGLE FLAG POLE TOPPER
       • MASK
       • WALKIE TALKIES
       • COAT

        Likewise, I am also hereby notifying you that we will make social media accounts (in
their entirety) seized in the search warrant available for your review upon request. In this case,
the Defendant’s Snapchat account with the username kingbuddha27 was seized and searched.
Some of the files from this search have already been provided in the records noted above. (For
example, see records 266T-SU-3370884_0000001_1A0000002_0000001.mov and 266T-SU-
3370884_0000001_1A0000002_0000002.mov).

        I am also hereby notifying you that significant surveillance, including aerial surveillance,
was conducted by the FBI of Defendant and his residence. This first round of discovery
includes the surveillance reports. However, the FBI has a large amount of data comprised of
pictures and videos taken of Defendant and his residence. Because this data has no evidentiary
value in establishing the guilt or innocence of the Defendant related to his actions on January 6,
2021, this surveillance data will not be produced as part of discovery; however, it is available for
your review upon request.

       Outstanding discovery that will be provided in the next round, as soon as it becomes
available, includes photographs of the search of the Defendant’s residence and AT&T subscriber
records produced to the United States.
         Case 1:21-mj-00535-ZMF Document 13 Filed 08/26/21 Page 6 of 6




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are
any categories of information that you believe are particularly relevant to your client.

       This material is subject to the terms of the Protective Order issued in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any
notice within the time period required by the Rules or allowed by the Court for the filing of any
pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.


                                              By: /s/ Jacob J. Strain
                                              JACOB J. STRAIN
                                              Assistant United States Attorney
